STONE, C. J.
Section 3045 of the Code of 1876 provides that “public or private statutes, or the proceedings of any legis*49lative body, purporting on the face of the book to be printed by authority of the government, state, or territory, are evidence without further proof.” Construing this statute, we, in Johnson v. The State, 73 Ala. 483, held, that it was not enough that the book offered in evidence purported on its title-page to have been published “by authority.” Our ruling was, that to be admissible in evidence, the book must purport to have been published by the authority of the government, by whose legislature the statute purports to have been enacted. To make such book self-proving, it must appear on its face, or title-page, to have been “printed by authority of the State.”
The book offered and received evidence in this case falls far short of the one considered in Johnson’s case. Taking all that is shown in the bill of exceptions as true, there is nothing which tends to show the State had any thing to do with the printing or publication of the book. It was not legal evidence of the act of incorporation.
Reversed and remanded.